COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                  ORDER OF ABATEMENT

Appellate case name:        Donnell Johnson v. The State of Texas

Appellate case number:      01-15-00924-CR

Trial court case number:    1450426

Trial court:                232nd District Court of Harris County

       On April 12, 2016, we abated this appeal after appellant, Donnell Johnson, filed a
“Motion to Dismiss Appeal Attorney and Be Admonished for Self-Representation.” On
May 4, 2016, the trial court held a hearing on our abatement order, and the trial court
clerk has filed a clerk’s record that includes the trial court’s “Findings on Order of
Abatement.” The trial court found that appellant does not wish to waive his right to
counsel and recommended reinstatement of the appeal with a date certain for filing
appellant’s brief. Accordingly, we REINSTATE this case on the Court’s active docket.

      Appellant’s brief is due to be filed within 30 days of the date of this order. No
extensions will be granted.1

      Appellant’s “Motion to Dismiss Appeal Attorney and Be Admonished for Self-
Representation” is dismissed as moot.
       It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                     Acting individually        Acting for the Court

Date: _July 7, 2016


1      Appellant’s brief was initially due on January 8, 2016. Before abatement of the appeal,
       the Court granted appellant’s second motion for extension of time and extended the time
       to file appellant’s brief to April 14, 2016, with no further extensions.